Citation Nr: 0935013	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982 and from July 1995 to January 1996.  He served in the 
United States Naval Reserves on periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  During his reservist service he also returned 
to active duty from February 2003 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional (RO), 
which in pertinent part, denied service connection for 
hypertension.  

In June 2008, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

In October 2008 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has hypertension that began in service, is due to any 
incident or event during his first period of active duty, or 
that was manifested to a degree of 10 percent or more within 
one year after separation from his first period of active 
service.  

3.  Hypertension preexisted the Veteran's second period of 
active duty, as it was noted prior to entrance.  

4.  The Veteran's Hypertension did not undergo an increase in 
severity during active duty or any active duty for training 
period that could be identified as an advancement beyond its 
normal progression.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1111, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident (CVA) occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
in INACDUTRA.  Service connection on a presumptive basis is 
not available where the only service performed is ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Mere history provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. §§ 1111, 1131, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Under federal regulations, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2008).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the June 2008 hearing, the Veteran testified that he 
incurred hypertension after he returned from serving in the 
Persian Gulf War in 2001.  He explained that he is currently 
taking five different medications for his hypertension and 
has been placed on a maintenance diet to control his 
hypertension.  The Veteran asserts that service connection is 
warranted for his hypertension.  

As mentioned previously, the Veteran's military service 
consisted of active duty from August 1979 to August 1982, 
July 1995 to January 1996 and from February 2003 to July 
2003, with reserve service (ACDUTRA and INACDUTRA).  
Regarding the Veteran's first period of active duty, service 
treatment records contain no complaints, treatment, or 
diagnosis of hypertension.  The Veteran denied having or had 
high or low blood pressure on his reports of medical history 
dated July 1979 and June 1982.  Similarly, clinical 
evaluation of the Veteran's heart was normal as reflected on 
the July 1979 and June 1982 reports of medical examination.  
In particular, as noted on the June 1982 examination report, 
the Veteran's blood pressure reading was 98/54.  After 
discharge from service, the Veteran underwent a July 1989 VA 
physical which revealed a blood pressure reading of 128/92.  
The physician noted the elevated diastolic blood pressure 
reading, but did not diagnose him with hypertension.  

As stated above, the Veteran's service treatment records do 
not show that his hypertension was manifested during his 
first period of active service from August 1979 to August 
1982.  The Board therefore finds that the preponderance of 
the evidence is against a finding that hypertension became 
manifest during that period of active service or within one 
year from discharge and persisted.  Furthermore, it is 
neither alleged, nor suggested by any evidence of record that 
his hypertension is somehow otherwise directly related to 
(i.e., incurred in or aggravated by) this period of service.  
Consequently, service connection for hypertension based on 
such findings is not warranted.  

Turning to the Veteran's second period of active duty from 
July 1995 to January 1996 and active duty from February 2003 
to July 2003, a June 1995 pre-deployment physical indicates a 
blood pressure reading of 136/95.  The physician diagnosed 
the Veteran with "white coat" hypertension, not considered 
disabling (NCD).  Even though a follow-up examination in 
January 1996 revealed a normal blood pressure reading of 
136/83, the presumption of soundness at entrance does not 
attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Since the 
record clearly establishes the pre-service existence of 
hypertension for his second period of active duty, the Board 
needs next to determine whether the Veteran's preexisting 
disorder was aggravated during active duty or any period of 
active duty for training.  

As stated previously, a preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  In 
this case, the Veteran's service treatment records do not 
reveal permanent aggravation of the Veteran's preexisting 
hypertension.  Service treatment notes fail to show 
complaints or treatment for hypertension.  Upon discharge 
from service in January 1996, clinical evaluation of the 
heart was normal with a blood pressure reading of 136/83.  In 
addition, the Veteran denied having or had high or low blood 
pressure on his January 1996 report of medical history.  
Thereafter, the Veteran reported on his March 2001 report of 
medical history as having high blood pressure.  While no 
blood pressure readings were recorded on the March 2001 
medical examination report, the physician indicated "none" 
under the summary of defects and diagnoses.  Finally, upon 
discharge in May 2004, a blood pressure reading of 138/90 was 
recorded at the May 2004 examination with normal findings for 
his heart.  The physician diagnosed the Veteran with 
hypertension, NCD.  

Although it is clear that the Veteran had hypertension during 
his active duty and active duty for training during his 
reservist period, these entries do not establish a permanent 
increase in disability, as they do not indicate any 
pathological changes to the Veteran's preexisting 
hypertension.  The fact that the hypertension was symptomatic 
in service, in and of itself, does not establish aggravation.  
Jensen and Hunt, supra.  Post service treatment records from 
August 2003 to March 2009 report treatment for hypertension, 
but there is no competent medical evidence showing that the 
Veteran's hypertension was aggravated by any period of active 
duty or active duty for training since 1995.  

Based upon the evidence of record, the Veteran's hypertension 
was not noted to have increased in severity.  There is no 
indication that the condition prevented him from fulfilling 
his duties, and upon discharge from service, his hypertension 
was noted to be NCD.  The Board finds that there is no 
evidence of an increase in severity of the hypertension 
during active service.  As such, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection for hypertension must be denied.  See 38 C.F.R. § 
3.306(b); Falzone, supra.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his hypertension is related to his 
military service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hypertension requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hypertension, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter.  In the September 
2003 letter, VA informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the Veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal, 
the Veteran has not been prejudiced, as the Veteran's pending 
claim is denied.  A supplemental statement of the case (SSOC) 
was also issued to him in October 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
September 2003 to March 2009, and private medical records 
dated December 2003.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disability and his active 
service.  The RO informed the Veteran that he would need 
medical evidence of a relationship between his disability and 
service, and the Veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


